DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 13 November 2020 are accepted.
Specification
The disclosure is objected to because of the following informalities:
Specification paragraph 71 last sentence recites “father than.” This appears to be typographic error for “farther than.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 7,111,938 B2 Andino, et al. [herein “Andino”] in view of US patent 6,241,355 B1 Barsky [herein “Barsky”] (cited in IDS dated 25 January 2021).
Claim 1 recites “1. A method of generating a manufacturing instruction file for the manufacture of a specialty contact lens.” Andino title discloses “Automatic Lens Design and Manufacturing System.”
Andino column 5 lines 4-5 disclose “generating a CAD output file containing parameters for making said customized ophthalmic lens.” Andino column 19 lines 15-17 disclose “The mechanical CAD module 214 generates design data, which is sent to a post processor and Computer Aided Manufacturing (CAM) module 232.”
Claim 1 further recites “the method comprising: acquiring three-dimensional points representing a surface of an eye.” Andino column 11 lines 30-35 disclose:
U.S. Pat. No. 5,963,300, [Horwitz] herein incorporated by reference in its entirety, discloses a single system and methods for measuring wavefront aberrations, corneal topographic data, corneal pachymetry, pupil size, retinal acuity, ocular acuity, etc.
Andino column 25 lines 14-16 disclose “a sensor system, that can measure at least wavefront aberrations, preferably at least wavefront aberrations and corneal topography of the eyes of an individual.” Measuring the wavefront aberrations and corneal topography is acquiring points representing a surface of an eye.
Andino column 26 lines 19-23 disclose “The conformity of each lens to the corneal topography of the corresponding eye preferably is displayed in a client computer system as an interactive three-dimensional graphic representation.” A three-dimensional representation indicates the corresponding acquired corneal topography is three dimensional.
Claim 1 further recites “automatically assigning labels to some or all of the acquired the three-dimensional points.” Examiner is interpreting claim language “labels” in light of Specification paragraph 57 (“labels, which may or may not correspond to known anatomies, pathologies, or aspects of the eye.”).
See Andino column 11 lines 30-35 discussed immediately above. The measured wavefront aberrations are a label for at least some of the acquired points. Specifically, wavefront aberrations are identified pathologies or aspects of the eye.
Claim 1 further recites “applying constraints to the acquired three-dimensional points, the constraints associated with the assigned labels.” Andino column 11 lines 52-55 disclose “Such mathematical description can be used as the anterior surface of a model lens in a reduced computational eye model or as the anterior surface of a model cornea in an anatomical computational eye model.” The reduced or anatomical computational eye model is a set of constraints relating to the anatomies and pathologies of the eye. The reduced computational eye model mathematical description is a set of corresponding constraints associated with definition of respective surfaces.
Andino column 2 lines 3-5 disclose “a contact lens can be described by one or a plurality of piecewise functions that satisfy a set of associated constraints of smoothness.”
Andino does not explicitly disclose constraints on the Zernike polynomials of Andino’s embodiment; however, in analogous art of contact lens design, Barsky column 5 lines 58-64 teach:
"spline" refers to any piecewise function with any associated constraints of smoothness or continuity (not necessarily measured simply as continuity of derivatives). The pieces themselves are not limited to cubic polynomials; they may be polynomials of any degree, Zernike polynomials (used in optics).
Smoothness constraints on Zernike polynomials are constraints associated with corresponding corneal topography.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Andino and Barsky. One having ordinary skill in the art would have found motivation to use smoothness constraints into the system of automatic lens design for the advantageous purpose of smoothing the junction between transition zones. See Barsky column 14 lines 1-6. Furthermore, Andino column 1 line 66 specifically cites Barsky as relevant background.
Claim 1 further recites “and automatically generating a mathematical representation of a surface of the specialty contact lens, the mathematical representation conforming to the applied constraints.” Andino column 11 lines 36-44 disclose:
mathematical functions that can be used to describe the corneal topography of an eye. Exemplary mathematical functions include conic and quadric, polynomials of any degree, Zernike polynomials, exponential functions, trigonometric functions, hyperbolic functions, rational functions, Fourier series, and wavelets. Preferably, a combination of two or more mathematical functions are used to describe the corneal topography of an eye.
The mathematical functions (i.e. Zernike polynomials) describing the corneal topography is a generated mathematical representation with constraints.
Andino column 12 lines 7-10 discloses “a set of aberration coefficients, that represent the wavefront aberrations of an eye, are used as weighted operands in an optical design optimization loop to optimize the posterior surface of the model lens.” Optimizing the posterior surface of the lens is representing a surface of the specialty contact lens.
Claim 2 further recites “2. The method of claim 1, wherein the mathematical representation comprises a series of orthogonal functions.” Andino column 10 lines 28-33 disclose “The wavefront aberrations generally are quantified in Zernike polynomials which are a set of functions that are orthogonal over the unit circle. Since Zernike polynomials are orthogonal, the aberrations are separable and can be treated as such.”
Claim 3 further recites “3. The method of claim 2, wherein the orthogonal functions comprise spherical harmonics.” Andino column 10 lines 28-33 disclose “The wavefront aberrations generally are quantified in Zernike polynomials which are a set of functions that are orthogonal over the unit circle. Since Zernike polynomials are orthogonal, the aberrations are separable and can be treated as such.” 3D Zernike polynomials are spherical harmonics. Andino column 26 lines 19-23 teaches the corresponding acquired corneal topography is three dimensional and thus the corresponding Zernike polynomials are spherical harmonics.
Claim 4 further recites “4. The method of claim 2 further comprising receiving a customization factor.” Andino column 12 lines 7-10 disclose “a set of aberration coefficients, that represent the wavefront aberrations of an eye, are used as weighted operands in an optical design optimization loop to optimize the posterior surface of the model lens.” The corresponding coefficient weight is customization factor.
Claim 5 further recites “5. The method of claim 4, wherein generating the mathematical representation is limited by the customization factor.” Andino column 12 lines 7-10 disclose “a set of aberration coefficients, that represent the wavefront aberrations of an eye, are used as weighted operands in an optical design optimization loop to optimize the posterior surface of the model lens.” The corresponding coefficient weight is customization factor. A lower weight limits the representation of a corresponding aberration operand.
Claim 6 further recites “6. The method of claim 4, wherein an order of the series of orthogonal functions is limited by the customization factor.” Andino column 12 lines 7-10 discloses “a set of aberration coefficients, that represent the wavefront aberrations of an eye, are used as weighted operands in an optical design optimization loop to optimize the posterior surface of the model lens.” Optimizing the posterior surface of the lens is representing a surface of the specialty contact lens. Each coefficient weight corresponds with a respective customization factor which limits the corresponding mathematical orthogonal operand.
Claim 10 further recites “10. The method of claim 1 further comprising partitioning one or both surfaces of the specialty contact lens into a plurality of sections with each section having a specific mathematical representation.” Andino column 15 lines 19-21 disclose “segment design (such as shape and number of zones, discrete/progressive zones, lens added power, etc.).” Each zone is a respective section.
Andino column 15 lines 51-54 disclose “Even more preferably, Zernike polynomials and spline-based mathematical functions are used together to describe the front (anterior) surface and base (posterior) surface of an ophthalmic lens.” The respective splines and Zernike polynomials are respective mathematical representations.
Claim 11 further recites “11. The method of claim 1, wherein the constraints are defined in terms of distances between labeled parts of the eye and sections of the one or both lens surfaces.” Andino column 15 lines 19-21 disclose “segment design (such as shape and number of zones, discrete/progressive zones, lens added power, etc.).” Each zone is a respective section. Andino column 15 lines 51-54 disclose “Even more preferably, Zernike polynomials and spline-based mathematical functions are used together to describe the front (anterior) surface and base (posterior) surface of an ophthalmic lens.” The respective splines and Zernike polynomials are respective mathematical representations.
Andino column 11 lines 52-55 disclose “Such mathematical description can be used as the anterior surface of a model lens in a reduced computational eye model or as the anterior surface of a model cornea in an anatomical computational eye model.” The reduced or anatomical computational eye model is a set of constraints relating to the anatomies and pathologies of the eye. The reduced computational eye model mathematical description is a set of corresponding constraints associated with definition of respective surfaces.
Andino column 2 lines 3-5 disclose “a contact lens can be described by one or a plurality of piecewise functions that satisfy a set of associated constraints of smoothness.”
Andino does not explicitly disclose constraints on the Zernike polynomials of Andino’s embodiment; however, in analogous art of contact lens design, Barsky column 5 lines 58-64 teach:
"spline" refers to any piecewise function with any associated constraints of smoothness or continuity (not necessarily measured simply as continuity of derivatives). The pieces themselves are not limited to cubic polynomials; they may be polynomials of any degree, Zernike polynomials (used in optics).
Smoothness constraints on Zernike polynomials are constraints associated with corresponding corneal topography. Barsky column 14 teaches transition zones. Transition zones are distances between parts and sections of the eye.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Andino and Barsky. One having ordinary skill in the art would have found motivation to use smoothness constraints into the system of automatic lens design for the advantageous purpose of smoothing the junction between transition zones. See Barsky column 14 lines 1-6. Furthermore, Andino column 1 line 66 specifically cites Barsky as relevant background.
Claim 12 further recites “12. The method of claim 1, wherein the contact lens is a scleral contact lens.” Andino does not explicitly disclose scleral contact lenses; however, in analogous art of contact lens design, Barsky column 16 lines 14-16 teach “The spline-based method has applications for the design and manufacture of both rigid and hydrogel (soft) contact lenses as well as for scleral contact lenses.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Andino and Barsky. One having ordinary skill in the art would have found motivation to use splines and smoothness constraints into the system of automatic lens design for the advantageous purpose of smoothing the junction between transition zones. See Barsky column 14 lines 1-6. Furthermore, Andino column 1 line 66 specifically cites Barsky as relevant background. Furthermore, Barsky column 16 lines 14-16 teach the spline representation is art recognized as suitable for the design of scleral contact lenses. See Barsky column 16 lines 14-16.
Claim 13 further recites “13. The method of claim 1, wherein the constraints are defined based on optimizing the vision of the person wearing the lens either during lens wear or after the lens removal.” From the above list of alternatives the Examiner is selecting “during lens wear.”
Andino column 13 lines 22-30 disclose:
The bitmap image analysis and ghost image analysis are very useful information for optimizing bifocal/multifocal lens design. Visual performance information of an optical design of an ophthalmic lens is useful for optimizing the optical design of that lens.
For evaluating the visual performance of the optical design of a contact lens, the contact lens is placed on the anterior surface of the first refractive optical element in a computational model eye.
Optimizing the visual performance information is optimizing the vision of the person. placing the contact lens on the surface of the model eye is evaluating the vision during lens wear.
Claim 14 further recites “14. The method of claim 13, wherein phoria measurements of one or both eyes are used to determine the alignment and shape of the at least portion of the front surface of the lens.” Andino column 15 lines 1-6 disclose:
A posterior surface with such design will provide a good or adequate fit to the cornea of an eye and therefore enhance the wearer's comfort. The anterior surface of the lens then is designed and optimized so that the designed lens compensates for the aberrations of that eye.
Designing and optimizing the anterior surface of the lens is determining the alignment and shape of the front surface of the lens.
Claim 15 further recites “15. The method of claim 1, wherein a subset of the three-dimensional points represents a measurement of the surface of the eye.” Andino column 11 lines 30-35 disclose:
U.S. Pat. No. 5,963,300, [Horwitz] herein incorporated by reference in its entirety, discloses a single system and methods for measuring wavefront aberrations, corneal topographic data, corneal pachymetry, pupil size, retinal acuity, ocular acuity, etc.
Andino column 25 lines 14-16 disclose “a sensor system, that can measure at least wavefront aberrations, preferably at least wavefront aberrations and corneal topography of the eyes of an individual.” Measuring the wavefront aberrations and corneal topography is acquiring points representing a surface of an eye.
Claim 15 further recites “and another subset represents an interpolation or extrapolation of the three-dimensional points.” Andino column 26 lines 19-23 disclose “The conformity of each lens to the corneal topography of the corresponding eye preferably is displayed in a client computer system as an interactive three-dimensional graphic representation.” A three-dimensional representation indicates the corresponding acquired corneal topography is three dimensional.
Claim 17 further recites “17. The method of claim 1 further comprising manufacturing a lens based on the mathematical representation of the surface of the contact lens.” Andino column 5 lines 4-5 disclose “generating a CAD output file containing parameters for making said customized ophthalmic lens.” Andino column 19 lines 15-17 disclose “The mechanical CAD module 214 generates design data, which is sent to a post processor and Computer Aided Manufacturing (CAM) module 232.”
Andino column 5 lines 14-20 disclose:
The lens-producing method comprises the eight steps of the above lens-designing method and further comprises the following steps: (9) converting the set of mechanical parameters for making the lens into control signals that control a computer-controllable manufacturing device and (10) producing the lens using the computer controllable manufacturing device.
Making the lens using a manufacturing device is manufacturing the lens.
Claim 18 further recites “18. The method of claim 17 further comprising modifying the lens by adjusting the applied constraints or assigning new labels to some or all of the acquired three-dimensional points.” Andino column 14 lines 25-31 disclose:
(6) modifying the design of said optical model lens on the basis of said visual performance information to improve corrections of the aberrations of the eye, if the visual performance of said optical model lens is not optimal; (7) repeating steps (3) to (6), if necessary, until the visual performance of said optical model lens is optimal;
Modifying the design is modifying the lens. The respective repeated steps are applied, constraints and labels or at least some of the 3D points.
Claim 19 further recites “19. The method of claim 18, wherein modifications to the lens include adding one or more three-dimensional points to the acquired three-dimensional points and assigning labels and constraints to the newly added three-dimensional points.” Andino column 11 lines 21-27 disclose:
the set of characteristic data further comprises corneal pachymetry data. Such additional data are useful for building an anatomical computational model eye. The posterior surface of the model cornea can be generated on the basis of the anterior surface topography and the corneal pachymetry data.
Without loss of generality, the corneal pachymetry data is added points. Generating the anatomical computational model eye based on both the anterior surface topography and corneal pachymetry data is assigning respective labels and constraints (as discussed above) to the additional pachymetry data as a part of the computational model eye.
Claim 20 recites “20. A contact lens design system.” Andino title discloses “Automatic Lens Design and Manufacturing System.”
Claim 20 further recites “comprising: a data store configured to store executable instructions; and a processor coupled to the data store.” Andino column 18 lines 22-23 and figure 1 shows “a computer” (120). A computer is a process coupled with data storage.
Claim 20 further recites “the processor configured to, upon executing the stored executable instructions: acquire three-dimensional points representing a surface of an eye.” Andino column 11 lines 30-35 disclose:
U.S. Pat. No. 5,963,300, [Horwitz] herein incorporated by reference in its entirety, discloses a single system and methods for measuring wavefront aberrations, corneal topographic data, corneal pachymetry, pupil size, retinal acuity, ocular acuity, etc.
Andino column 25 lines 14-16 disclose “a sensor system, that can measure at least wavefront aberrations, preferably at least wavefront aberrations and corneal topography of the eyes of an individual.” Measuring the wavefront aberrations and corneal topography is acquiring points representing a surface of an eye.
Andino column 26 lines 19-23 disclose “The conformity of each lens to the corneal topography of the corresponding eye preferably is displayed in a client computer system as an interactive three-dimensional graphic representation.” A three-dimensional representation indicates the corresponding acquired corneal topography is three dimensional.
Claim 20 further recites “automatically assign labels to some or all of the acquired the three-dimensional points.” Examiner is interpreting claim language “labels” in light of Specification paragraph 57 (“labels, which may or may not correspond to known anatomies, pathologies, or aspects of the eye.”).
See Andino column 11 lines 30-35 discussed immediately above. The measured wavefront aberrations are a label for at least some of the acquired points. Specifically, wavefront aberrations are identified pathologies or aspects of the eye.
Claim 20 further recites “apply constraints to the acquired three-dimensional points, the constraints associated with the assigned labels.” Andino column 11 lines 52-55 disclose “Such mathematical description can be used as the anterior surface of a model lens in a reduced computational eye model or as the anterior surface of a model cornea in an anatomical computational eye model.” The reduced or anatomical computational eye model is a set of constraints relating to the anatomies and pathologies of the eye. The reduced computational eye model mathematical description is a set of corresponding constraints associated with definition of respective surfaces.
Andino column 2 lines 3-5 disclose “a contact lens can be described by one or a plurality of piecewise functions that satisfy a set of associated constraints of smoothness.”
Andino does not explicitly disclose constraints on the Zernike polynomials of Andino’s embodiment; however, in analogous art of contact lens design, Barsky column 5 lines 58-64 teach:
"spline" refers to any piecewise function with any associated constraints of smoothness or continuity (not necessarily measured simply as continuity of derivatives). The pieces themselves are not limited to cubic polynomials; they may be polynomials of any degree, Zernike polynomials (used in optics).
Smoothness constraints on Zernike polynomials are constraints associated with corresponding corneal topography.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Andino and Barsky. One having ordinary skill in the art would have found motivation to use smoothness constraints into the system of automatic lens design for the advantageous purpose of smoothing the junction between transition zones. See Barsky column 14 lines 1-6. Furthermore, Andino column 1 line 66 specifically cites Barsky as relevant background.
Claim 20 further recites “and automatically generate a mathematical representation of a surface of the specialty contact lens, the mathematical representation conforming to the applied constraints.” Andino column 11 lines 36-44 disclose:
mathematical functions that can be used to describe the corneal topography of an eye. Exemplary mathematical functions include conic and quadric, polynomials of any degree, Zernike polynomials, exponential functions, trigonometric functions, hyperbolic functions, rational functions, Fourier series, and wavelets. Preferably, a combination of two or more mathematical functions are used to describe the corneal topography of an eye.
The mathematical functions (i.e. Zernike polynomials) describing the corneal topography is a generated mathematical representation with constraints.
Andino column 12 lines 7-10 discloses “a set of aberration coefficients, that represent the wavefront aberrations of an eye, are used as weighted operands in an optical design optimization loop to optimize the posterior surface of the model lens.” Optimizing the posterior surface of the lens is representing a surface of the specialty contact lens.
Dependent Claims 7 and 8
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andino and Barsky as applied to claim 1 above, and further in view of US patent 5,963,300 Horwitz [herein “Horwitz”].
Claim 7 further recites “7. The method of claim 1 further comprising acquiring an image of the surface of the eye.” Andino does not explicitly disclose acquiring images of the surface of the eye; however, in analogous art of improving eyesight, Horwitz column 7 lines 64-66 teaches “The curved surface of the cornea 3 that is impinged by the wavefront, produces a glint which will be imaged by wavefront sensor 13.” The cornea is the surface of the eye. Imaging the curved surface of the cornea is acquiring an image of the surface of the eye.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Andino, Barsky, and Horwitz. Andino column 11 lines 30-35 teaches:
U.S. Pat. No. 5,963,300, [Horwitz] herein incorporated by reference in its entirety, discloses a single system and methods for measuring wavefront aberrations, corneal topographic data, corneal pachymetry, pupil size, retinal acuity, ocular acuity, etc.
Therefore, Horwitz is explicitly combined with Andino in its entirety.
Claim 8 further recites “8. The method of claim 7, wherein labelling the acquired points is based at least in part on cross-referencing the acquired image of the surface of the eye with corresponding points of the acquired three-dimensional points.” Andino column 26 lines 19-23 disclose “The conformity of each lens to the corneal topography of the corresponding eye preferably is displayed in a client computer system as an interactive three-dimensional graphic representation.” A three-dimensional representation indicates the corresponding acquired corneal topography is three dimensional.
Dependent Claim 9
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andino and Barsky as applied to claim 1 above, and further in view of US 2019/0155053 A1 Sindt, et al. [herein “Sindt”] (cited in IDS dated 25 January 2021).
Claim 9 further recites “9. The method of claim 1, wherein the three-dimensional points are acquired using one or more of the following methods: Placido topography, Sheimpflug imaging, optical coherence tomography, impression, structured light scanning, profilometry, or slit light scanning.” From the above list of alternatives the Examiner is selecting “optical coherence tomography.”
Andino nor Barsky does not explicitly disclose optical coherence tomography; however, in analogous art of contact lenses, Sindt paragraph 21 teaches “The digital information may be elevation specific data of the subject's eye, such as measured by an ocular coherence tomographer.”
Furthermore, Sindt paragraph 20 teaches “impression.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Andino, Barsky, and Sindt. One having ordinary skill in the art would have found motivation to use an ocular coherence tomographer to collected digital information of a patient’s eye in the system of automatic lens design for the advantageous purpose of “provid[ing] sufficient detail regarding elevation and surface characteristics of the subject's eye to enable the vendor to design the custom lens.” See Sindt paragraph 21.
Dependent Claim 16
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Andino and Barsky as applied to claim 1 above, and further in view of US patent 10,379,381 B3 Gerligand, et al. [herein “Gerligand”].
Claim 16 further recites “16. The method of claim 1, wherein a subset of the three-dimensional points represents a measurement of the surface of the eye.” Andino column 11 lines 30-35 disclose:
U.S. Pat. No. 5,963,300, [Horwitz] herein incorporated by reference in its entirety, discloses a single system and methods for measuring wavefront aberrations, corneal topographic data, corneal pachymetry, pupil size, retinal acuity, ocular acuity, etc.
Andino column 25 lines 14-16 disclose “a sensor system, that can measure at least wavefront aberrations, preferably at least wavefront aberrations and corneal topography of the eyes of an individual.” Measuring the wavefront aberrations and corneal topography is acquiring points representing a surface of an eye.
Claim 16 further recites “and another subset represents a mathematical modeling of a shape of the eye based on biomechanical properties of the eye.” The claim language “biomechanical properties of the eye” is interpreted in light of Specification paragraph 87.
Andino does not explicitly disclose biomechanical properties of the eye; however, in analogous art of optimized contact lens design, Gerligand column 7 lines 25-32 teach:
The extent of deformation and/or displacement of the lens when placed on eye will depend on a host of factors such as the magnitude of the forces/loads acting thereon, the ocular surface geometry, the geometry of the lens, the mechanical properties of both the
contact lens and the human cornea, including such material properties as elastic modulus, as well as the interactions between the surfaces of these items.
The mechanical properties of the human cornea are biomechanical properties of the eye.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Andino, Barksy, and Gerligand. One having ordinary skill in the art would have found motivation to use mechanical properties of the eye into the system of automatic lens design for the advantageous purpose of determining an optimized starting lens geometry. See Gerligand column 9 lines 4-10.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7040755 B2 Legerton; Jerome A. et al.
teaches
Contact lens and methods of manufacture and fitting such lenses
US 6340229 B1 Lieberman; David M. et al.

Soft contact lens
US 7862176 B2 Gemoules; Gregory et al.

Fitting rigid gas-permeable contact lenses from high resolution imaging
US 8545023 B2 Holladay; Jack T. et al.

Ophthalmic surgery measurement system
Chu, L. & Barsky, B. “Cylindrical Coordinate Representations for Modeling Surfaces of the Cornea and Contact Lenses” IEEE Int'l Conf. Shape Modeling & Applications (1999)

Mathematical descriptions of corneal surfaces; Section 2.2 Zernike polynomials including harmonics.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        31 October 2022